DETAILED ACTION
1.	Claims 1-4, 6-17 are pending in this examination.
Notice of Pre-AIA  or AIA  Status
2.1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
3.	Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.  

Claim Objections
4.1.	All of the claims presented in a claim listing shall be presented in ascending numerical order. Claims 8-10 (duplicate number 8-10) are not presented in ascending numerical order. 
 Appropriate correction is required. 
4.2.	Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c), which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Appropriate correction is required. 

Claim Rejections - 35 USC § 103
5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 6-9 (duplicate number 9), 10 (duplicate 10),13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10127388 issued to Popuveniuc et al (“Popuveniuc”), in view of US Patent Application No. 20140095866 to Grebennikov et al (“Grebennikov”),  further in view of US Patent Application No. 20200053119 to Schnieders et al (“Schnieders”), and further in view of US Patent Application No. 20160277193 to Sabin et al (“Sabin”).
 	As per claim 1, Popuveniuc discloses a method for detecting an untrustworthy security certificate, comprising:
wherein the log entry describes a security certificate associated with a certificate authority (col. 2 lin. 26-27, an entity attempts to register or obtain a certificate for a domain name);
rendering an image of a domain name listed in the log entry (col. 2 lin. 27-28, this domain name is rendered as an image);
generating a text string version of the domain name by performing optical character recognition on the image (col. 2 lin.29-31, Optical character recognition (OCR) is then performed on this rendered image, to extract text from the rendered image);
that the text string version of the domain name matches an instance of brand data in the brand data store, a comparison between the text string 
version and brand data in a brand data store (col. 2 lin. 36-37, the text extracted via OCR is compared against a list of domain names, where this text matches);
Popuveniuc does not explicitly disclose however in the same field of endeavor, Grebennikov discloses determining that the security certificate is not associated with the brand name by determining that the certificate authority associated with the security certificate is different than a second certificate authority associated with other certificates associated with the issuer name ([0043]-[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Popuveniuc with the teaching of Grebennikov by including the feature of certificate of authority, in order for Popuveniuc’s system to determination of authenticity of each of the digital certificates. A database is configured to store selected parameter data from among the intrinsic parameter data and the extrinsic parameter data. An abnormality detection module is configured to analyze the selected parameter data to determine a measure of suspiciousness for each of the digital certificates, and based on the measure of suspiciousness, determine a need for collection of supplemental data for further analysis of any of the digital certificates. A communication module is configured to collect circumstantial data in response to a determination by the abnormality detection module of a need for supplemental data for any of the digital certificates, the circumstantial data pertaining to that digital certificate, and based on actual usage of that digital certificate. A suspicious certificate detection module is configured to compare the initial data and supplemental data against a set of decision criteria, the set of decision criteria defining parameters and combinations of parameters associated with fraudulent activity. A decision module is configured to provide a determination of authenticity of each of the digital certificates based on an output the suspicious certificate detection module. ([0009]).
Popuveniuc and Grebennikov do not explicitly disclose however in the same field of endeavor, Schnieders discloses receiving a log entry from a certificate transparency log ([0036], [0003], [0016]); determining that the security certificate is not associated with the brand name ([0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Popuveniuc with the teaching of Schnieders by including the feature of log entry, in order for Popuveniuc’s system to preventing someone using similar brand name and riding off the back of the brand owner business. Additionally, owner enjoys significantly greater rights and protections for a certified brand name than for a certified brand name.
Popuveniuc, Grebennikov and Schnieders do not explicitly disclose however in the same field of endeavor, Sabin discloses in response to said determining (certificate is not associated with…), adding the security certificate to a list of un-trusted security certificates ([0045]-[0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Popuveniuc with the teaching of Sabin by including the feature of un-trusted certificates, in order for Popuveniuc’s system for discovering certificate resource information on one or more public or private networks, analyzing the certificate resource information, assigning a score to one or more certificates or certificate authorities, and presenting the results to an interested party. The interested party may be an Internet user, network client, browser, client networking agent, website operator, server operator, domain owner, network security administrator, entity using a certificate to authenticate its website, or any other party having in interest in certificate or CA trustworthiness. Based on the results, one or more of these interested parties are able to measure trustworthiness of certificates and CAs, identify security vulnerabilities, and generally improve security aspects relating to certificate issuance and use (Sabin, [0008]).

	As per claim 2, the combination of Popuveniuc, Grebennikov, Schnieders and Sabin discloses the method of claim 1, wherein the image of the domain name is rendered in a font used a by web browser (Schnieders, [0019], [0016]). The motivation regarding the obviousness of claim 1 is also applied to claim 2. 

As per claim 3, the combination of Popuveniuc, Grebennikov, Schnieders and Sabin discloses the method of claim 2, wherein a system performing the optical character recognition is trained to recognize text rendered in the font (Schnieders, [0019], [0016]). The motivation regarding the obviousness of claim 1 is also applied to claim 3.  

As per claim 6, the combination of Popuveniuc, Grebennikov, Schnieders and Sabin discloses the method of claim 1, wherein the text string version of the domain name matches the brand name when the brand name and the text string version of the domain name are within a threshold edit distance (Schnieders, [0028]). The motivation regarding the obviousness of claim 1 is also applied to claim 6. 

As per claim 7, the combination of Popuveniuc, Grebennikov, Schnieders and Sabin discloses the method of claim 1, further comprising communicating a notification to a company associated with the brand name describing the security certificate (Schnieders, [0023]). The motivation regarding the obviousness of claim 1 is also applied to claim 7. 

As per claim 10 (duplicate 10), the combination of Popuveniuc, Grebennikov, Schnieders and Sabin discloses method of claim 8, further comprising determining the certificate authority is not explicitly listed in a certificate authority authorization record for a domain associated with the brand name (Sabin, [0032]). The motivation regarding the obviousness of claim 1 is also applied to claim 10.
Claims 8-9 (duplicate number 9), 13, 15-17, are rejected for similar reasons as stated above.


5.3.	Claims 4, 8 (duplicate number 8),11, and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Popuveniuc, Grebennikov, Schnieders and Sabin as applied to claim above, and in view of US Patent Application No. 20160285856 to Johansson et al (“Johansson”).

	As per claim 4, the combination of Popuveniuc, Grebennikov, Schnieders and Sabin discloses the invention as described above.  Popuveniuc, Grebennikov, Schnieders and Sabin do not explicitly disclose however in the same field of endeavor, Johansson discloses the method of claim 1, wherein the image of the domain name is rendered to have an appearance consistent with how a web browser would render the domain name in an address bar ([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Popuveniuc with the teaching of Schnieders, Sabin and Johansson by including the feature of address bar certificates, in order for Popuveniuc’s system for detecting of spoofed sites and preventing spoofing attacks.
Claims 8 (duplicate 8), are rejected for similar reasons as stated above.

	As per claim 11, the combination of Popuveniuc, Grebennikov, Schnieders, Sabin and Johansson discloses the method of claim 8, further comprising communicating the list to a web browser for use generating user warnings when the user attempts to navigate to a web page associated with the security certificate (Johansson, [0060], [0043]). The motivation regarding the obviousness of claim 4 is also applied to claim 11.

Claims 14, are rejected for similar reasons as stated above.

5.4.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Popuveniuc, Grebennikov, Schnieders and Sabin as applied to claim above, and in view of US Patent Application No. 20090169019 to Bauchot et al (“Bauchot”).


	As per claim 12, the combination of Popuveniuc, Grebennikov, Schnieders and Sabin discloses the invention as described above including domain/brand name (Popuveniuc, col. 2 lin 36-37).  Popuveniuc, Grebennikov, Schnieders and Sabin do not explicitly disclose however in the same field of endeavor, Bauchot discloses method of claim 8, further comprising communicating a notification to a company associated with the domain/brand name describing the security certificate ([0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Popuveniuc with the teaching of Schnieders, Sabin and Bauchot by including the feature of a notification , in order for Popuveniuc’s system to provide means for encoding transit, wholesaler, and/or delivery identity certificates, as well as the manufacturer and/or retailer identity certificates, or any other identity certificate of any party acting in a brand good supply chain, in an authenticity certificate.  certificate would be used to verify and hopefully guarantee the authenticity of a product through a process checking that there is a perfect match between a Product Identifier Code and information derived from its Certificate of Authenticity (Bauchot, [0013]).

  6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art discloses many of the claim features (See PTO-form 892). 

	a).	US Patent Application No. 20210037006 to Belenko et al., discloses the technology described herein uses data in certificate transparency (CT) logs to identify security certificates that are likely to be used for phishing or brand violation. The technology described uses machine vision technology to analyze the domain name in a CT log as a user would view it. The domain name in the CT log is rendered as it might appear in a web browser's address bar. The rendered domain name is then converted to a text string using optical character recognition (OCR). The text string generated by OCR is then analyzed by a brand detection system to determine whether the text string matches a brand name. When a known brand is detected, a trust analysis is performed to determine whether the security certificate in the CT log is actually associated with the brand.
 	b).	US Patent Application No. 20220245223 to CASTELÃO SOARES et al., discloses the present invention is enclosed in the area of authentication protocols, in particular web-based authentication protocols for reliably determining the origin of a web content, namely a website, and thereby legitimise/certify such website. It is an object of the present invention a method for reliable authentication of the origin of a website which includes obtaining brand digital information which is digitally associated with the website, wherein the brand digital information comprises a registered trademark and the website has a Uniform Resource Indicator (URI) which is digitally associated to the registered trademark in at least one server of a brand verification system. The solution of the present invention takes a completely different approach with regard to the above referred prior art solutions, as it focusses on a brands digital property, by attributing a self-sovereign identity with which to present itself to its customers/partners, thereby being highly simple and efficient.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497